DECISION OF DISMISSAL
This matter is before the court on Plaintiff's Motion to Dismiss, made March 9, 2010, at the case management conference, requesting that the Complaint be dismissed.
Plaintiff appeared on his own behalf. Kevin Cole, Tax Auditor, appeared on behalf of Defendant. Plaintiff, through an interpreter, stated that he wanted to pay the deficiency assessments for tax years 2007 and 2008. In addition, Plaintiff requested that Defendant work with him on a payment plan.
After repeated confirmations from Plaintiff that he no longer wanted to continue his appeal, the court stated that it would dismiss Plaintiff's appeal. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of March 2010.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed. *Page 2
This Decision of Dismissal was signed by Presiding Magistrate Jill A.Tanner on March 10, 2010.
The court filed and entered the Decision of Dismissal on March 10,2010. *Page 1